NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DARRYL BURGHARDT,                               No. 18-55548

                Plaintiff-Appellant,            D.C. No. 2:14-cv-01986-JAK-DFM

 v.
                                                MEMORANDUM*
ERIK SHEAR,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      California state prisoner Darryl Burghardt appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging a due process

violation from the photographic identification process used in his arrest and

conviction. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C.

§ 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

(dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Burghardt’s action as barred by Heck v.

Humphrey, 512 U.S. 477 (1994), because success on his claim would necessarily

imply the invalidity of his conviction or sentence, and Burghardt failed to allege

facts sufficient to show that his conviction had been invalidated. See id. at 486-87

(if “a judgment in favor of the plaintiff would necessarily imply the invalidity of

his conviction or sentence . . . the complaint must be dismissed unless the plaintiff

can demonstrate that the conviction or sentence has already been invalidated”).

      AFFIRMED.




                                          2                                    18-55548